Case 14-11963-amc            Doc 192       Filed 10/23/18 Entered 10/23/18 16:25:27                       Desc Main
                                          Document      Page 1 of 2
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Joseph Dennis Catanese dba Catman Sports, Inc.
       Cathy Louise Catanese                                                           CHAPTER 13
                              Debtors

ABS REO Trust
                                  Movant
                 vs.                                                                NO. 14-11963 AMC

Joseph Dennis Catanese dba Catman Sports, Inc.
Cathy Louise Catanese
                              Debtors

William C. Miller Esq.                                                             11 U.S.C. Section 362
                                  Trustee

                                  MOTION OF ABS REO Trust
                            FOR RELIEF FROM THE AUTOMATIC STAY
                                     UNDER SECTION 362

         1.       Movant is ABS REO Trust.

         2.       Debtors are the owners of the premises 104 Slate Ridge Road, Coatesville, PA 19320,

 hereinafter referred to as the mortgaged premises.

         3.       Movant is the holder of a mortgage, original principal amount of $43,100.00 on the

 mortgaged premises that was executed on April 29, 2004. Said mortgage was recorded on June 10, 2004 at

 Document No. 10423071. The Mortgage was subsequently assigned to Movant by way of Assignment of

 Mortgage recorded on March 23, 2018, at Book 9714, Page 1009 in Chester County. Documentation attached

 hereto as Exhibit A is provided in support of right to seek a lift of stay and foreclose if necessary.

         4.       Select Portfolio Servicing Inc., services the loan on the property referenced in this Motion

 for Relief. In the event the automatic stay in this case is lifted/set aside, this case dismisses, and/or the debtor

 obtains a discharge and a foreclosure action is commenced on the mortgaged property, the foreclosure will be

 conducted in the name of ABS REO Trust. Said entity has the right to foreclose by virtue of being the owner

 and holder of the note. The promissory note is either made payable to said entity or has been duly endorsed.

         5.        William C. Miller Esq., is the Trustee appointed by the Court.
Case 14-11963-amc          Doc 192       Filed 10/23/18 Entered 10/23/18 16:25:27                  Desc Main
                                        Document      Page 2 of 2
         6.      The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtors.

         7.      Debtors have failed to make the monthly post-petition mortgage payments in the amount of

 $120.23 for the months of October 2017 through October 2018.

         8.      As of October 4, 2018, the total amount necessary to reinstate the loan post-petition, less

 suspense balance of $54.49 is $1,508.50.

         9.      As of October 4, 2018, the unpaid principal balance of this loan is $37,931.65.

         10.    Movant is entitled to relief from stay for cause.

         11.     This motion and the averments contained therein do not constitute a waiver by Movant of

 its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

 under the terms of the mortgage and applicable law.

         WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

 proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

 any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

 Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

 mortgage document and current law together with interest.


                                                         /s/Kevin G. McDonald, Esquire
                                                          Kevin G. McDonald, Esquire
                                                          KML Law Group, P.C.
                                                          701 Market Street, Suite 5000
                                                          Philadelphia, PA 19106-1532
                                                          Phone: (215) 627-1322 Fax: (215) 627-7734
                                                         Attorneys for Movant/Applicant
